Case 3:20-cv-00506-MMH-JBT Document 50 Filed 01/06/21 Page 1 of 2 PageID 458




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

JACQUELYN CRUSE, individually
and on behalf of all others similarly
situated,

             Plaintiff,

v.                                              CASE NO. 3:20-cv-506-J-34JBT

SPECLIALIZED LOAN SERVICING,
LLC, and EXPERIAN
INFORMATION SOLUTIONS, INC.,

             Defendants.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion for Leave

to File Third Amended Complaint Outside of Time (“Motion”) (Doc. 49). Upon

review, the Motion is due to be granted.

      Accordingly, it is ORDERED:

      1.     The Motion (Doc. 49) is GRANTED.

      2.     The Clerk of Court is directed to file the Third Amended Complaint

(Doc. 49-1) as a separate document.

      3.     In accordance with Federal Rule of Civil Procedure 15(a)(3),

Defendants shall respond to the Third Amended Complaint within 14 days after it

is filed as a separate document.
Case 3:20-cv-00506-MMH-JBT Document 50 Filed 01/06/21 Page 2 of 2 PageID 459




      4.     Defendant Specialized Loan Servicing LLC’s Motion to Dismiss

Counts I – V and VII of the Amended Complaint and to Strike Requests for Punitive

Damages (Doc. 37) and Defendant Experian Information Solutions, Inc.’s

Amended Motion to Dismiss (Doc. 48) are DENIED without prejudice as

procedurally moot.

      DONE AND ORDERED in Jacksonville, Florida, on January 6, 2021.




Copies to:

Counsel of Record




                                       2
